DETAILED ACTION
This action is in response to Applicant’s submission dated December 2, 2021; in which Applicant cancelled claims 12 and 31-45, added new claims 46-56, and elected the invention of Group I as well as a species for search purposes.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	The references contained in the IDS dated December 7, 2020 are made of record.


Election/Restriction
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 31-33 are examined.  Claims 13-16, the remaining subject matter being drawn to the non-elected invention are withdrawn per 37 CFR 1.142(b).
A complete reply to the final rejection must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11, 31-33, and 46-56 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement because the specification, does not reasonably provide enablement for methods of treating mitochondrial disease in an animal comprising administering to the animal an effective amount of compound of formula (I) or enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.  
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention: 

The predictability in the art: 
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the claimed invention is highly unpredictable since one skilled in the art would not necessarily recognize, with regards to therapeutic effects, whether or not the compounds of formula (I) would be useful in methods of treating mitochondrial disease in an animal.
Amount of guidance/working examples:  
Spanning pages 33-34, Applicant provides the sentence: "A number of representative compounds of formula I have been designed and synthesized with variations in their redox core and their side chain that could enable the compounds to protect against oxidative stress, augment ATP levels and enhance mitochondrial function” (Emphasis added).  The disclosure of the specification; however, does not sufficiently show that the instant compounds can be used successfully in treating mitochondrial disease in an animal.  If such nexus exists anywhere within the specification, Applicant is invited to please point it out.
The quantity of undue experimentation needed: 
Since the guidance and teaching provided by the specification is insufficient to enable methods of treating mitochondrial disease in an animal comprising administering to the animal an effective amount of compound of formula (I), one of ordinary skill in the art, even with a high level of skill, is unable to use the instant compounds as claimed without undue experimentation. 
The level of the skill in the art: 
The level of skill in the art is high.  Due to the unpredictability in the pharmaceutical art; however, it is noted that each embodiment of the invention is required to be individually assessed for in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity. 
Taking all of the above factors into consideration, it is not seen how one of ordinary skill in the art would be able to make and use the compounds of formula (I) in methods of treating mitochondrial disease in an animal without undue experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932